              Case 7:18-cr-00614-KMK
              Case 7:18-cr-00614-KMK Document
                                     Document 130
                                              133 Filed
                                                  Filed 06/08/20
                                                        06/10/20 Page
                                                                 Page 11 of
                                                                         of 22



                                                JACOB LAUFER P.C.
                                                    65BROADWAY
                                                      SUITE1005
                                              NEW YORK, NEW YORK 10006

JACOB LAUFER*                                                                    TELEPHONE (212) 422-8500

MARI<ELLISt                                                                          FAX (212) 422-9038
SHULAMIS PELTZ

* Also admitted in the District of Columbia
t Also admitted in New Jersey




                                                                  June 8, 2020

VIAECF

Honorable Kenneth M. Karas
United States District Judge
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

                       Re: United States v. Goldbrener, 7:18-CR-614-1 (KMK)

Dear Judge Karas:

        We represent Simon Goldbrener, a defendant in the above referenced matter. I write to
respectfully request a further adjournment of Mr. Golbrener's sentencing date. On April 28, 2020,
the court extended Mr. Goldbrener's sentencing date from June 8 to June 30, 2020.

       Due to the difficulties related to Covid-19, we are unable to adequately review the
presentence report and prepare defendant's presentence memorandum with our client.

       We respectfully request an extension of the sentencing date to a date in September (other
than September 18 or 28, which are religious High Holy Days) or to a date otherwise convenient for
the Court.

       I have communicated with A.U.S.A. Michael Maimin and he advised that the Government
consents to the request.
        Case 7:18-cr-00614-KMK Document 130 Filed 06/08/20 Page 2 of 2
        Case 7:18-cr-00614-KMK Document 133 Filed 06/10/20 Page 2 of 2



Hon. Kenneth M. Karas
June 8, 2020
Page 2

      Thank you for Your Honor's consideration of this matter.

                                                                Very truly yours,

                                                                Isl Shulamis Peltz

                                                                Shulamis Peltz

cc: A.U.S.A.'s Michael Maimin, Hagen Scotten, Vladislav Vainberg, (via email and ECF)
    U.S.P.O. Sara Willette (via email)


                                       J:ha/)'} /pd . -d                  _L       ,lk/YJ J-_12/hCIL        tu I I I
                                      3 0 -fo1wrv xi &.-4? Oc/2 k                                      &1    Jo JO
                                       a±       ;? :(JO /            ·/YJ ·

                                                  SQORDr
                                                            r,H.               kfll
                                                                              -~r-~
                                                    I       .    .             .     \
                                                        KENNETffM. KARASU.S.DJ.

                                                          (ft/1o / o10 ao
